DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 6, 11 – 15, 17, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. (EP1199547 – See IDS dated 4/12/21, hereinafter Jensen. 	Regarding claim 1, Jensen discloses an apparatus comprising a housing 22, 24 having a recess located therein, a kingpin 23 having at least a portion located within the recess of the housing, wherein the kingpin is secured within the recess of the housing, and wherein the kingpin includes an axis extending along a length of the kingpin; and a sensor arrangement 11, 12, 17 configured to sense a force exerted on the kingpin in a first direction that is substantially perpendicular to the longitudinal axis (See Col. 9, Paras. 0033 – 0034).    	Regarding claim 2, the first direction extends in a substantially longitudinal direction (See Fig. 8B).
 	Regarding claim 3, the sensor arrangement 11, 12 is configured to sense a second force exerted on the kingpin in a second direction that extends in a substantially lateral direction (See Col. 9, Para. 0034).
 	Regarding claim 4, the first direction extends in a substantially lateral direction (See Col. 9, Para. 0034).  
 	Regarding claim 5, the sensor arrangement includes a load cell 11, 12, 27, 31 (See Col. 9, Paras. 0033 – 0037). 
 	Regarding claim 6, the load cell includes a deflection load cell 11, 12, 27, 31 (See Col. 9, Paras. 0033 – 0037). 
 	Regarding claim 11, the sensor arrangement includes a first pair of strain gauges 27, 31 positioned on opposite sides of the kingpin 23 (See Figs. 9A – 9C). 	Regarding claim 12, the sensor arrangement includes a second pair of strain gauges 27, 31 positioned on opposite sides of the kingpin 23 and substantially orthogonally offset from the first pair of strain gauges (See Figs. 9A – 9C).
 	Regarding claim 13, the sensor arrangement includes an elastomeric spring 32 positioned between the kingpin and the housing, and a pressure sensor 27 positioned between the elastomeric spring and the housing (See Fig. 10A).
 	Regarding claim 14, the kingpin includes a bore 33 extending along a length thereof, and the sensor arrangement includes at least two strain gauges 27, 31 positioned within the bore and configured to measure the bending strain of the kingpin (See Fig. 9A).
 	Regarding claim 15, the kingpin is rotatably secured within the housing (See Fig. 8A). 	Regarding claim 17, the device comprises a housing 22, 24 having a recess located therein; a kingpin 23 having at least a portion located within the recess of the housing, wherein the kingpin is rotationally secured within the recess of the housing, and wherein the kingpin includes an axis extending along a length of the kingpin; and a sensor arrangement 11, 12, 17 configured to sense a first force exerted on the kingpin in a first direction that is substantially perpendicular to the longitudinal axis and a second force exerted on the kingpin in a second direction that extends in a substantially lateral direction, wherein the first direction extends in a substantially longitudinal direction (See Col. 9, Paras. 0033 – 0034).   	Regarding claim 18, the sensor arrangement includes a load cell 11, 12, 27, 31 (See Col. 9, Paras. 0033 – 0037). 
 	Regarding claim 21, the sensor arrangement includes a first pair of strain gauges positioned on opposite sides of the kingpin and a second pair of strain gauges positioned on opposite sides of the kingpin and substantially orthogonally offset from the first pair of strain gauges (See Figs. 9A – 9C).5. 	Claims 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neff (1593625).	Regarding claim 22, Neff disclose an apparatus comprising a housing 10 having a recess located therein (See Fig. 4), and a kingpin having at least a portion located within the recess of the housing, wherein the kingpin is rotatably secured within the recess of the housing, and wherein the kingpin includes an engagement member 30 configured to prevent rotation of kingpin with respect to a fifth wheel hitch plate 12 when the kingpin is engaged with the fifth wheel hitch plate (See Col. 2, lines 24 – 58).
 	Regarding claim 23, the engagement member 30 is configured to engage a throat 20 of a fifth wheel hitch plate when the kingpin is engaged with the fifth wheel hitch plate (See Fig. 4).6. 	Claims 22 – 25, 28, 29, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sibley, Jr. et al. (2016/0339836, hereinafter Sibley). 	Regarding claim 22, Sibley, Jr. discloses an apparatus comprising a housing having a recess located therein (See Fig. 1) and a kingpin 36 having at least a portion located within the recess of the housing, wherein the kingpin is rotatably secured within the recess of the housing, and wherein the kingpin includes an engagement member 38 configured to prevent rotation of kingpin with respect to a fifth wheel hitch plate 24 when the kingpin is engaged with the fifth wheel hitch plate (See Pg. 2, Paras. 0014 – 0016).  
 	Regarding claim 23, the engagement member 38 is configured to engage a throat 34 of a fifth wheel hitch plate 24 when the kingpin is engaged with the fifth wheel hitch plate (See Fig. 3).   	Regarding claim 24, a rotation sensor (position sensor) 48 is configured to measure the rotation of the kingpin with respect to the fifth wheel hitch plate when the kingpin is engaged with the fifth wheel hitch plate (See Pg. 2, Para. 0016).  
 	Regarding claim 25, the rotation sensor includes an absolute rotary encoder (See Pg. 2, Para. 0016).   
 	Regarding claim 28, the housing comprises a recess therein; and a kingpin 36 having at least a portion located within the recess of the housing, wherein the kingpin is rotatably secured within the recess of the housing; and a rotation sensor 48 is configured to measure the rotation of the kingpin with respect to a fifth wheel hitch plate 24 when the kingpin is engaged with the fifth wheel hitch plate (See Pg. 2, Paras. 0014 – 0016).
Regarding claim 29, the rotation sensor includes an absolute rotary encoder  (See Pg. 2, Para. 0016).   
  Regarding claim 31, the kingpin 36 includes an engagement member 38 configured to prevent rotation of kingpin with respect to the fifth wheel hitch plate when the kingpin is engaged with the fifth wheel hitch plate (See Fig. 3). 
 	Regarding claim 32, the engagement member 38 is configured to engage a throat 34 of a fifth wheel hitch plate when the kingpin is engaged with the fifth wheel hitch plate (See Fig. 3).
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Pope et al. (2006/0055138, hereinafter Pope). 	Regarding claim 7, Jensen discloses an apparatus comprising a housing 22, 24 having a recess located therein, a kingpin 23 having at least a portion located within the recess of the housing, wherein the kingpin is secured within the recess of the housing, and wherein the kingpin includes an axis extending along a length of the kingpin; and a sensor arrangement 11, 12, 17 configured to sense a force exerted on the kingpin in a first direction that is substantially perpendicular to the longitudinal axis (See Col. 9, Paras. 0033 – 0034).   	Jensen fails to disclose that the load cell includes a Hall affect sensor.
 	However, Pope discloses an apparatus comprising a sensor 76 that is a hall sensor that senses a rotational position on an assembly 12 (See Pg. 3, Para. 0031).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jensen according to the teachings of Pope for the purpose of, advantageously providing an improved sensor since this type of device is mounted on the kingpin without significantly reducing or negatively affecting the ability to lubricate the steering assembly (See Pope, Pg. 1, Para. 0004).10. 	Claims 8 – 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Gisinger et al. (6,739,611, hereinafter Gisinger). 	Regarding claim 8, Jensen fails to disclose that the load cell includes a capacitive load cell.   	However, Gisinger discloses an apparatus comprising sensors 40 – 47 of a force sensing unit 70a that are capacitive sensors (See Col. 4, lines 13 – 45).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jensen according to the teachings of Gisinger for the purpose of, advantageously providing an improved sensor since this type of sensor accurately measures forces along longitudinal and vertical axes for providing information as to roll, pitch, and yaw (See Gisinger, Col. 1, lines 49 – 57). 	Regarding claim 9, Jensen fails to disclose that the capacitive load cell includes an elastomeric dielectric member.   	However, Gisinger discloses capacitive load cells 40 – 47 having elastomeric springs 62, 63, 66, 67 (See Figs. 3 and 5, See Col. 4, lines 63 – 67).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jensen according to the teachings of Gisinger for the purpose of, advantageously providing an improved sensor since this type of sensor accurately measures forces along longitudinal and vertical axes for providing information as to roll, pitch, and yaw (See Gisinger, Col. 1, lines 49 – 57). 	Regarding claim 10, Jensen fails to disclose that the capacitive load cell includes a pair of electrically conductive rings separated by the elastomeric dielectric member.
 	However, Gisinger discloses capacitive load cells 40 – 47 with conductive plates separated by springs (See Col. 4, lines 13 – 33).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jensen according to the teachings of Gisinger for the purpose of, advantageously providing an improved sensor since this type of sensor accurately measures forces along longitudinal and vertical axes for providing information as to roll, pitch, and yaw (See Gisinger, Col. 1, lines 49 – 57).  	Regarding claim 19, Jensen fails to disclose that the load cell includes a capacitive load cell.   	However, Gisinger discloses an apparatus comprising sensors 40 – 47 of a force sensing unit 70a that are capacitive sensors (See Col. 4, lines 13 – 45).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jensen according to the teachings of Gisinger for the purpose of, advantageously providing an improved sensor since this type of sensor accurately measures forces along longitudinal and vertical axes for providing information as to roll, pitch, and yaw (See Gisinger, Col. 1, lines 49 – 57). 	Regarding claim 20, Jensen fails to disclose that the capacitive load cell includes an elastomeric dielectric member.
  	However, Gisinger discloses capacitive load cells 40 – 47 having elastomeric springs 62, 63, 66, 67 (See Figs. 3 and 5, See Col. 4, lines 63 – 67).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jensen according to the teachings of Gisinger for the purpose of, advantageously providing an improved sensor since this type of sensor accurately measures forces along longitudinal and vertical axes for providing information as to roll, pitch, and yaw (See Gisinger, Col. 1, lines 49 – 57).11. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Terpsma (9,016,708).
 Regarding claim 16, Jensen fails to disclose that a collar member is operably coupled to the housing and configured to cooperate with the housing to rotatably secure the kingpin within the recess. 	However, Terpsma discloses an apparatus comprising a collar member 38 that is coupled to a housing 30 that is configured to cooperate with the housing to rotatably secure the kingpin within a recess (See Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jensen according to the teachings of Terpsma for the purpose of, advantageously providing an improved kingpin assembly since this type of device prevents rotation of the kingpin with respect to an associated housing while simultaneously allowing easy access to and replacement of an associated kingpin to wear thereof (See Terpsma, Col. 3, lines 44 – 51).12. 	Claims 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sibley, Jr. in view of Neff. 	Regarding claim 26, Sibley, Jr. discloses an apparatus comprising a housing having a recess located therein (See Fig. 1) and a kingpin 36 having at least a portion located within the recess of the housing, wherein the kingpin is rotatably secured within the recess of the housing, and wherein the kingpin includes an engagement member 38 configured to prevent rotation of kingpin with respect to a fifth wheel hitch plate 24 when the kingpin is engaged with the fifth wheel hitch plate (See Pg. 2, Paras. 0014 – 0016).  
Sibley, Jr. fails to disclose a biasing arrangement configured to rotatably bias the kingpin to a selected position with respect to the housing.   	However, Neff discloses an apparatus comprising a spring 72 that biases a kingin (See Col. 2, lines 114 – 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sibley, Jr.  according to the teachings of Neff for the purpose of, advantageously providing a spring since these types of devices bias structures between engaged and non-engaged positions (See Neff, Col. 2, lines 114 – 124).
Regarding claim 27, Sibley, Jr. fails to disclose that the biasing arrangement includes a torsion spring.
However, in Neff, the biasing arrangement 72 includes a torsion spring (See Col. 2, lines 114 – 124). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sibley, Jr.  according to the teachings of Neff for the purpose of, advantageously providing a spring since these types of devices bias structures between engaged and non-engaged positions (See Neff, Col. 2, lines 114 – 124).
 Regarding claim 30, in Sibley, Jr. the housing comprises a recess therein; and a kingpin 36 having at least a portion located within the recess of the housing, wherein the kingpin is rotatably secured within the recess of the housing; and a rotation sensor 48 is configured to measure the rotation of the kingpin with respect to a fifth wheel hitch plate 24 when the kingpin is engaged with the fifth wheel hitch plate (See Pg. 2, Paras. 0014 – 0016).
Sibley, Jr. fails to disclose that a biasing arrangement is configured to rotatably bias the kingpin to a selected position with respect to the housing. 	However, Neff discloses an apparatus comprising a spring 72 that biases a kingin (See Col. 2, lines 114 – 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sibley, Jr.  according to the teachings of Neff for the purpose of, advantageously providing a spring since these types of devices bias structures between engaged and non-engaged positions (See Neff, Col. 2, lines 114 – 124).

                                                Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14. 	Masson et al. (7,784,365) disclose a short stroke magnetic position sensor, in particular for measuring a steering column twist. 	Howard (6,530,585) discloses a vehicle steering stabilizer with detent ramp in rotary plate. 	Walker et al. (9,550,475) disclose a securely deploying outrigger foot.15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        4/21/22